Citation Nr: 0031256	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-15 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for bilateral pes 
planus.

4.  Entitlement to service connection for bilateral hip 
disability.

5.  Entitlement to service connection for bilateral leg 
disability.

6.  Entitlement to an increased (compensable) evaluation for 
right indirect inguinal hernia.

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney-
At-Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1945, March 1946 to March 1949, July 1949 to 
December 1952 and January 1956 to September 1966.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In his VA Form 9, received in July 1999, the veteran 
indicated that he was appealing his claims for service 
connection for residuals of frostbite and for peripheral 
neuropathy.  The Board notes that both of these claims were 
granted in a May 1999 rating decision (peripheral neuropathy 
was determined to be a residual of the veteran's frostbite 
injury).  However, in the May 1999 notice of this decision, 
the RO stated that it was a complete grant of that portion of 
his appeal and that the issue was considered withdrawn.  It 
is unclear whether the veteran is appealing the initial award 
in this matter.  Accordingly, this issue is referred to the 
RO for clarification.

The issues of entitlement to service connection for a back 
condition, to an increased (compensable) evaluation for right 
indirect inguinal hernia and for TDIU will be addressed in 
the subsequent remand.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent evidence of record of any current 
tinnitus, bilateral hip condition or bilateral leg condition.

3.  The veteran's pre-existing bilateral pes planus did not 
increase in severity during his active duty service.

4.  No complex or controversial medical question has been 
presented in this case.


CONCLUSIONS OF LAW

1.  The evidence does not show that tinnitus, bilateral pes 
planus, bilateral hip disability or bilateral leg disability 
were incurred in or aggravated during the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153, 
(West 1991) Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 
3.303, 3.306 (2000).

2.  An opinion from an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. §§ 
20.901, 20.902 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for tinnitus, bilateral pes planus, hip and leg 
disabilities.  He contends that he incurred tinnitus and 
bilateral pes planus in service.  He also contends that his 
bilateral hip and leg disabilities are secondary to his 
bilateral pes planus.  The veteran's claims for bilateral hip 
and leg disabilities were denied by the RO as not well 
grounded.  Following issuance of the RO's rating decision, 
the provisions of 38 U.S.C.A. § 5107 were substantially 
revised, eliminating the "well grounded claim" requirement.  
Although the claimant still has the burden of proof, only in 
cases where "no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement" may 
the VA decide a claim for benefits without providing 
assistance.  

In Bernard v. Brown, The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter, "the Court") 
held that when the Board addresses in its decision a question 
that had not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby.  Bernard, 4 Vet. App. 
384, 394 (1993).  A review of the record reflects that the 
veteran has been provided the opportunity to submit 
additional evidence or argument, and request a hearing.  In 
this regard, the Board notes that a duty to assist letter was 
forwarded to the veteran in January 1998, and in May 1998.  
Therefore, there will be no prejudice to the veteran in the 
Board's adjudication of these claims.


Factual Background

The veteran's August 1942 enlistment examination shows that 
he had insignificant first-degree bilateral pes planus.  A 
March 1946 physical examination report shows that he had 
asymptomatic third degree pes planus.  There is no other 
mention in the service medical records of his bilateral pes 
planus.  The service medical records are also devoid of any 
evidence of complaints, findings, treatment or diagnoses for 
tinnitus, bilateral hip or leg disabilities.  

A January 1998 Grand Island Ear, Nose & Throat Clinic 
treatment record indicates bilateral hearing loss.  There are 
no complaints of tinnitus noted.  

An April 1998 VA audiological examination report shows that 
the veteran had significant bilateral hearing loss.  At the 
time he completed and signed a questionnaire in which he 
indicated that he did not have ringing in his ears.  

During his April 1998 VA psychiatric examination, the veteran 
stated that he had suffered severe injury to his right 
shoulder, hip and knee as a result of being struck by a 
runaway car five months previously.  

The veteran refused three other VA examinations scheduled in 
April 1998 on the advice of his attorney.  The scheduled 
examinations were to be conducted by a physician's assistant.  
Subsequently, the veteran and his attorney sought to have VA 
examinations by a physician scheduled.  The attorney 
contended the veteran was entitled to VA examination by a 
physician.  The veteran contended that he was not advised of 
the previously scheduled examinations.  In March 1999, the 
veteran did undergo a VA examination; however, only his right 
inguinal hernia and cold injury of the feet were evaluated at 
that time.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

A review of the veteran's claims folder reveals no evidence 
of any current tinnitus or of any diagnosed bilateral hip or 
leg disabilities.  Indeed, at the time of his April 1998 VA 
audiological examination, the veteran specifically denied 
having ringing in his ears.  Although he has not provided 
evidence of current bilateral hip or leg disabilities, the 
veteran, at his April 1998 VA psychiatric evaluation, 
admitted to severe right shoulder, hip and leg injuries as 
the result of an accident in late 1997.  The Board finds that 
absent a showing of a current disability that could be 
related to service, the claims must be denied.  

As noted above, VA has a duty to assist the veteran in the 
pursuit of his claims.  It is noted that the veteran has 
refused to report for scheduled VA examinations. However, a 
VA examination is necessary by statute where there is 
competent evidence of a current disability, and evidence that 
the disability or symptoms may be associated with service but 
the case does not contain sufficient evidence for VA to make 
a decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Here, 
there is no current showing of tinnitus, the disorder having 
been specifically denied by the veteran on examination.  In 
addition, there are no diagnoses of bilateral hip or 
bilateral leg disabilities.  As well, he has attributed his 
claimed bilateral hip and leg disabilities to an accident in 
1997.  

As to the veteran's bilateral pes planus, a pre-existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a) (2000).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption 
of aggravation is applicable only if the pre-service 
disability underwent an increase in severity during service.  
Hunt, 1 Vet. App. at 292, 296 (1991); see also Browder v. 
Brown, 5 Vet. App. 268, 271 (1993).

The United States Court of Appeals, Federal Circuit, has 
decided that "a presumption is a rule of law for the handling 
of evidence, not a species of evidence."  Routen v. West, 142 
F.3d 1434 (1998) (holding that a 1992 change in the 
presumptive standard of 38 C.F.R. § 3.306(b) could not 
constitute new and material evidence since the presumption 
itself is not evidence).

Bilateral pes planus was clearly noted at the time of the 
veteran's August 1942 enlistment, thus, the presumption of 
soundness does not apply in this case.  During service, he 
was assessed with asymptomatic bilateral pes planus in March 
1946; however, subsequent evaluations of the veteran's feet 
were normal during service and just prior to his separation 
from service.  Moreover, the April 1966 retirement 
examination summary shows that the veteran's feet were 
normal.  There is no medical indication that he currently has 
symptomatic bilateral pes planus.  Absent a showing of a 
current disability that could be related to service, the 
claim must be denied.  As noted above, VA has a duty to 
assist the veteran in the pursuit of his claim.  It is noted 
that the veteran has refused to report for scheduled VA 
examinations. However, a VA examination is necessary by 
statute where there is competent evidence of a current 
disability, and evidence that the disability or symptoms may 
be associated with service but the case does not contain 
sufficient evidence for VA to make a decision on the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Here, there is no current showing of 
pes planus, and the veteran has refused to report for VA 
examination.   

Accordingly, the Board finds that the veteran has not 
presented competent evidence that any bilateral pes planus 
that he may currently have is related to or increased in 
severity during his active military service.  38 C.F.R. § 
3.306. 

The veteran and his attorney have generally requested an 
advisory medical opinion and have challenged the adequacy of 
the VA examinations.  However, as discussed above, the 
veteran has done no more than assert that an independent 
medical examination is warranted.  Although the Board may 
obtain an advisory medical opinion from an independent 
medical expert, see 38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(d) 
(2000), the necessity of obtaining such an opinion is left to 
the discretion of the Board.  Bielby v. Brown, 7 Vet. App. 
260, 269 (1994). The Board finds that such an opinion is not 
warranted since there is no medical complexity or controversy 
involved in the appeal warranting such an opinion. 38 C.F.R. 
§ 20.901(d). 

Finally, the Board emphasizes that the veteran refused to 
report for VA examinations because they were to be conducted 
by a physician's assistant.  
In Dusek v. Derwinski, 2 Vet. App. 519 (1992) the Court noted 
that "under VA regulations, it is incumbent upon the veteran 
to submit to VA examinations if he is applying for, or in 
receipt of, compensation." Although VA has a duty to assist 
the veteran to develop facts pertinent to his claims, such 
duty to assist is not a one-way street, and the veteran 
cannot remain passive when he has relevant information.  See 
Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to 
assist the veteran, not a duty to prove his claim while the 
veteran remains passive); accord Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  Moreover, the Board finds the examinations 
were scheduled to be performed by a medical professional for 
the purpose of assessing the veteran's medical disabilities, 
and there is nothing in the record to support a finding that 
the scheduled examinations would have been inadequate.   The 
Board notes that the Court has held that medical 
professionals including registered nurse therapists and 
chiropractors are competent to render medical evidence.  See 
Smith v. Brown, 7 Vet. App. 255, 258 (1994); Black v. Brown, 
5 Vet. App. 177, 183 (1993); Williams (Willie) v. Brown, 4 
Vet. App. 270, 273 (1993).  




ORDER

Service connection for tinnitus, bilateral pes planus, hip 
and leg disabilities is denied.


REMAND

In May 1999, the RO issued a statement of the case with 
regard to the veteran's claims for a compensable evaluation 
for right indirect inguinal hernia and for a TDIU.  Later 
that same month, the RO issued a rating decision that 
considered evidence from a recently submitted March 1999 VA 
compensation examination report in again denying the 
veteran's right inguinal hernia claim.  The RO failed to 
issue the veteran a Supplemental Statement of the Case on 
this issue, as required by due process.  38 C.F.R. § 19.31 
(2000).  Moreover, the May 1999 also granted service 
connection for residuals of frostbite of the bilateral feet, 
rated as 10 percent disabling in each foot.  The Board finds 
that these issues and the TDIU claim are inextricably 
intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

March 1999 VA X-ray studies of the veteran's back show mild 
degenerative changes in his lumbar spine and an old mild 
compression in the T12 vertebra.  In denying the veteran's 
claim for service connection for a back condition, the RO, in 
its May 1999 statement of the case stated that there was no 
current evidence of a back condition.  There is no indication 
that the RO has considered the pertinent X-ray evidence, 
received subsequent to the November 1998 rating decision. 

In light of the foregoing circumstances, the veteran's claim 
is REMANDED to the RO for the following actions: 

The RO should readjudicate the veteran's 
claim for service connection for a back 
condition considering the March 1999 X-
ray evidence.  The RO should also 
readjudicate the veteran's claim for TDIU 
based on the later submitted March 1999 
examination and subsequent grant of 
service connection for residuals of 
frostbite of the bilateral feet.  Then 
the RO should, after any necessary 
additional development, furnish the 
veteran and his representative a 
supplemental statement of the case on the 
issues which have not been granted to the 
veteran's satisfaction.  The veteran 
should be afforded the applicable 
opportunity to respond.  



Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals




 
- 11 -


- 1 -


